Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.
Response to Arguments
The amendments requiring that the lower support is defined by a single, continuous loop of wire has overcome the previously presented 102(a)(1) rejection over Hammer. However, a new 103 rejection has been made over Hammer in view of Seguin as presented below, as necessitated by the amendment requiring that the lower support is defined by a single continuous loop of wire. It is noted that the embodiment shown in fig. 13c of Hammer is not relied upon in the instant rejection. Instead, the embodiment shown in fig. 8 has been relied upon. The lobes extend upwardly as seen in the annotated figure accompanying the rejection made over Hammer in view of Seguin (see below), and are configured to exert pressure against the native valve structure of the patient at least in the extended position (fig. 8) since the leaflets are trapped between the engagement members (148) and the upper support as per [0528].  
Applicant's arguments filed 11/4/2020 with respect to the prior art of Buchbinder have been fully considered but they are not persuasive. Applicant argues that Buchbinder fails to disclose that the lobes of lower support (44) extend upwardly along a central longitudinal axis of the lower support in an expanded configuration. This is not found persuasive as the lobes of the lower support have a thickness in the direction of the longitudinal axis of the lower support. When starting from the very bottom of the lower support, the lower support extends upwardly 


    PNG
    media_image1.png
    527
    918
    media_image1.png
    Greyscale


Applicant also argues that the lobes of Buchbinder are not configured to exert pressure against the native valve structure of the patient. The examiner respectfully disagrees. The phrase “configured to exert pressure against the native valve structure of the patient” is a functional limitation. In order to meet this limitation, the prior art need only be capable of performing the claimed function. The lobes of the lower support of Buchbinder are clearly capable of exerting a pressure against a native valve structure if pressed against the native valve structure of a patient. As illustrated in figs. 3b, 3c, and 7, and discussed in [0227], the lobes (i.e., either half of the ring-shaped lower support) are expanded to oppose tendons (124) against tissue, anchoring against the papillary muscles and chords with minimal damage or no damage to any of them ([0226]). Therefore, although not required in order to meet the claim limitations, Buchbinder discloses applying pressure against the native valve structure (i.e., the chordae tendinae), but not so much pressure as to displace the tendons.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-10, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchbinder  et al. (US 2014/0005778; “Buchbinder”). Buchbinder discloses an anchoring element for a heart valve prosthesis, the anchoring element comprising an upper support (12) configured to be positioned adjacent to a native valve structure of a patient comprising an anterior and posterior portion, a lower support (14), separate from the upper support, configured to engage the native valve structure from a ventricular side, wherein the upper support has a larger diameter than the lower support ([0086]: fig. 7), and the lower support is defined by a single, continuous loop of wire that forms a plurality of lobes (i.e., semi-circular posterior lobe and anterior lobe, which may be folded as per fig. 2a) and at least two engagement members (clips 952, that may be integral with bottom ring as per par. [0211]-[0214]) that extend in a direction opposite the plurality of lobes along a central axis of the lower support. The lobes extend upwardly along a central longitudinal axis of the lower support when starting at a bottom-most surface of a lobe once the lower support has been expanded (i.e., along its top/bottom axis parallel to the central longitudinal axis of the anchoring element, it has a thickness). Note also that the outer margins of the lower support may curve upwards (fig. 30; [0180] such that they extend upwardly along a central longitudinal axis of the lower support. The lobes are configured to exert pressure against the native valve structure of the patient in the radially outward direction. The phrase “configured to exert pressure against the native valve structure of the patient” is a functional limitation. In order to meet this limitation, the prior art need only be capable of performing the claimed function. The lobes of the lower support of Buchbinder are clearly capable of exerting a pressure against a native valve structure if pressed against the native valve structure of a patient. As illustrated in figs. 3b, 3c, and 7, and discussed in [0227], the lobes (i.e., either half of the ring-shaped lower support) are expanded to oppose tendons (124) of the native valve leaflets. The tendons (chordae tendinae as understood in view of fig. 7) are considered part of the native valve structure. The claim requires only that the lobes of the lower support are configured to exert (i.e., capable of exerting) pressure against the .
Regarding claim 2, the upper support (12) comprises a single continuous ring-shaped component. 
Regarding claims 7 and 8, the plurality of lobes and the engagement members form a ring-shaped component. As discussed above, the engagement members (clips) and the ring-
Regarding claim 9, Buchbinder discloses a filler component (e.g., 210; fig. 8a) coupled to a perimeter of the upper support.
Regarding claim 10, the anchoring element of Buchbinder further comprises a coupler component (e.g. 880; fig. 55) having a first end portion coupled to the anchoring element and a second end portion for coupling to a valve component (72; fig. 4a-c; [0216], [0217])), the coupler component restricting longitudinal displacement between the anchoring component and the valve component. 
Regarding claim 21, the single, continuous loop of wire defines a plurality of engagement sections (sections at which one of the legs of the clips are integrally attached as per. [0214]) interposed between the plurality of lobes, the engagement members extend from each of the engagement sections of the plurality of engagement sections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchbinder in view of Morriss et al. (US 2016/0038280; Morriss”).
Regarding claims 3-5, Buchbinder discloses the invention substantially as stated above including an upper support comprising a ring-shaped component, but does not expressly disclose that the ring-shaped component comprises an approximately d-shaped structure with a 
Morriss teaches that a typical mitral valve annulus is d-shaped, and further teaches that the anchoring member of a prosthetic valve may be d-shaped in order to better conform to the anatomical shape of a native mitral valve annulus ([0010], [0231], [0237]). Morriss further discloses that the anterior portion of the mitral valve extends upward (“height” dimension in fig. 5c) in a second plane transverse to a first plane containing the posterior portion as best shown in fig. 5c ([0206]) to form a saddle shape. The anterior portion of the mitral valve bends along an axis extending transverse relative to a central axis of the anchoring element (see fig. 5c - side with “height” dimension shown). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Buchbinder to construct the upper support such that it is D-shaped and has an anterior portion that bends along an axis extending transverse relative to the central axis and extends in a second plane transverse to a first plane containing the posterior portion since such a shape better approximates a typical native mitral valve annulus according to Morriss, thereby offering greater protection against leaks between the prosthetic heart valve and the native tissue ([0240], [0251]).
Claim(s) 1-2, 6-8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (US 2017/0266003; “Hammer”) in view of Seguin et al. (US 2007/0043435; “Seguin”). Hammer discloses an anchoring element for a heart valve prosthesis, the anchoring element comprising an upper support (22) configured to be positioned adjacent to a native valve structure of a patient comprising an anterior and posterior portion, a lower support (24), separate from the upper support, configured to engage the native valve structure from a ventricular side, wherein the upper support has a larger diameter than the lower support and the lower support comprises a single continuous loop of material (considered continuous as it does .

    PNG
    media_image2.png
    504
    353
    media_image2.png
    Greyscale


Hammer does not expressly disclose that the lower support is defined by a single, continuous loop of wire, and instead discloses single continuous loop of material that appears to be laser cut from a tube.
However, Hammer discloses that the lower support may comprise a wire frame ([0476]). Seguin discloses another prosthetic mitral valve and further discloses that the structure that supports the prosthetic leaflets may comprise a support frame made from a single wire (342) configured in a zigzag manner to form a cylinder ([0159]; figs. 37,38), and further discloses such a configuration an alternative to a frame made from a plurality of wires. Since the entire frame is made from a single wire, the single wire is considered wound in a continuous unbroken course. It would have been obvious to one skilled in the art to have modified the prior art of Hammer to construct the lower support from a single-wire loop of material such that the single wire is wound in a continuous unbroken course to form the lobes and engagement since Seguin discloses that it is known to construct a support structure from a single wire and discloses such an arrangement as a known alternative to a support structure made from a plurality of wires.
Regarding claim 2, the upper support comprises a single continuous ring-shaped component. Upper support (22) is being considered continuous as it does not have a beginning or end. Rather, it forms a closed ring.
Regarding claim 6, the flexible connector comprises a tubular shape (see figs. 1a-c, 2).
Regarding claims 7 and 8, the lobes and engagement members (148) form a ring-shaped component formed of the continuous loop of material.  
Regarding claim 21, the single, continuous loop of wire of Hammer as modified by Seguin defines a plurality of engagement sections (sections at which one of the engagement members connects with the remainder of the lower support) interposed between the plurality of lobes, the engagement members extend from each of the engagement sections of the plurality of engagement sections.

    PNG
    media_image2.png
    504
    353
    media_image2.png
    Greyscale

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchbinder in view of Morriss and Hammer. Buchbinder discloses an anchoring element for a heart valve prosthesis, the anchoring element comprising a ring-shaped upper support (12; fig. 1a) configured to be positioned adjacent to a native valve structure of a patient, the upper support comprising anterior and posterior portions, and a lower support (14) axially spaced part from and separate from the upper support, the lower support comprising two engagement members (e.g., clips or anchors; see figs. 53a-54; [0211]-[0214]), wherein the upper support and the lower support are radially expandable from a collapsed configuration to an expanded configuration for delivery within the patient (see figs. 3a-4d).   The upper support has a larger diameter than the lower support ([0086]; fig. 7). The lower support comprises a wire frame body defined by a wire loop having a plurality of lobes (i.e., semi-circular anterior lobe and semi-circular posterior lobe, which may be folded as per fig. 2a), the lobes extending upwardly along a central axis of the lower support in an expanded configuration. In particular, if starting at a bottom-most surface of a lobe once the lower support has been expanded, the lobe extends .
However, Buchbinder does disclose that patient-to-patient variability in cardiac anatomy can require that the support elements have a variety of sizes and configurations and therefore can have any configuration as needed to be secured to any anatomical configuration ([0047]). Morriss teaches that a typical mitral valve annulus is d-shaped, and further teaches that the anchoring member of a prosthetic valve may be d-shaped in order to better conform to the anatomical shape of a native mitral valve annulus ([0010], [0231], [0237]). Morriss further discloses that the anterior portion of the mitral valve extends upward (“height” dimension in fig. 5c) in a second plane transverse to a first plane containing the posterior portion as best shown in fig. 5c ([0206]) to form a saddle shape matching a typical mitral valve annulus. The anterior portion of the mitral valve bends along an axis extending transverse relative to a central axis of the anchoring element (see fig. 5c – side with “height” dimension shown). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Buchbinder to construct the upper support such that it is D-shaped and has an anterior portion that bends along an axis extending transverse relative to a central axis of the anchoring element and extends in a second plane transverse to a first plane containing the posterior portion to form a saddle shape since such a shape better approximates a typical native mitral valve annulus according to Morriss, thereby offering greater protection against leaks between the prosthetic heart valve and the native tissue ([0240], [0251]).
Buchbinder also fails to disclose a tubular skirt as claimed. Hammer discloses another prosthetic heart valve comprising an anchoring element, the anchoring element comprising upper (22) and lower (24) supports that are coupled together by a flexible connector (26). The flexible connector facilitates intracardiac positioning of the lower support at least in part independently of intracardiac placement of the upper support due to its flexibility ([0498]). The flexible connector comprises a tapering, flexible tube (26; figs. 1a,b) as seen in at least fig. 2. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Buchbinder to include a tapering, tubular fabric element as the flexible connector as taught by 
Regarding claim 12, the upper support comprises a single, continuous ring-shaped component (12 of Buchbinder), which is shaped to form a d-ring as taught by Morriss and discussed above.
Regarding claims 13 and 14, as taught by Morriss in order to better approximate typical anatomy, the anterior portion of the upper support of Buchbinder in view of Morriss bends along an axis extending transverse relative to the central axis of the anchoring element (see fig. 5c of Morriss), and the posterior portion of the upper support extend within a first plane and the anterior portion of the upper support extends within a second plane, wherein the first plane extends transversely relative to the second plane (see fig. 5c of Morriss). 
Regarding claims 15 and 16, as taught by Hammer, the skirt (26), in an expanded state, comprises a tapering tubular shape as seen in fig. 2, such that the cross-sectional size of the skirt increases from the lower end portion toward the upper end portion along the central axis of the anchoring element.
Regarding claims 17 and 18, the wire loop of Buchbinder forms a ring-shaped component, the at least two engagement members and the wire loop formed from a continuous loop of material. That is to say, the ring-shaped component and the at least two engagement members together form a closed loop, which is considered a continuous loop of material. Buchbinder discloses that the clips (engagement members) may be integral with the wire loop as per [0213]-[0214] and fig. 54, and therefore considered “coupled” via a material connection. 
Regarding claim 19, Buchbinder discloses a filler component (e.g., 210; fig. 8a) coupled to a perimeter of the upper support.
Regarding claim 20, Buchbinder discloses including, on the component connecting the upper and lower supports, a coupler component (e.g. 880; fig. 55) having a first end portion coupled to the anchoring element and a second end portion for coupling to a valve component (72; fig. 4a-c; [0216], [0217])), the coupler component restricting a longitudinal displacement between the anchoring element and the valve component. It would have been obvious to have included a coupler component on the tubular skirt of the device of Buchbinder as modified by Hammer in order to further protect against unwanted movement of the expanded valve relative to the anchoring element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 1/15/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771